         Case 3:16-cv-01570-HZ            Document 150       Filed 11/16/18     Page 1 of 2




                                 UNITED STATES DISTRICT COURT

                                        DISTRICT OF OREGON



Leupold & Stevens, Inc.,

                              Plaintiff(s),
                                                      Case No.: 3:16-cv-01570-HZ
v.

Lightforce USA, Inc.,                                 JOINT ALTERNATIVE DISPUTE
                                                      RESOLUTION REPORT
                     Defendant(s).
_____________________________________

Pursuant to LR 16-4(d), the parties to all cases, unless exempt, are required to confer regarding
ADR and file this report within one-hundred fifty (150) days of the initiation of a lawsuit. This
report is submitted in compliance with LR 16-4(d).

 1.      Have counsel held settlement discussions with their clients and the opposing party?
         ✔   Yes            No

         If not, provide an explanation:




 2.      The parties propose:      (check one of the following)

         ‫( ٸ‬a)             That this case be referred to a neutral of their choice for ADR
                           not sponsored by the Court pursuant to LR 16-4(e)(1).

         ‫( ٸ‬b)             That the Court refer this case to mediation using a Court-
                           sponsored mediator. (See LR 16-4(f) for Court-sponsored
                           mediation procedures). The parties seek a Court mediator
                           because:




Joint Alternative Dispute Resolution Report                                                         1
[Rev. 03/2018]
         Case 3:16-cv-01570-HZ           Document 150        Filed 11/16/18      Page 2 of 2




         ‫( ٸ‬c)            ADR may be helpful at a later date following completion of:




         ‫( ٸ‬d)            The parties believe the Court would be of assistance in preparing for
                          ADR by:




         ‫( ٸ‬e)            The parties do not believe that any form of ADR will assist in the
                          resolution of this case.


         ‫ٸ‬
         ■ (f)            Other:
          The parties are discussing the timing and format of a formal mediation to be conducted

          in the near future.




       11/16/2018                                            s/Scott E. Davis
Dated:________________________                       By:     _____________________________
                                                             Scott E. Davis



                                                             s/Brian C. Park
                                                     By:     ______________________________
                                                             Brian C. Park




Joint Alternative Dispute Resolution Report                                                        2
[Rev. 03/2018]
